15‐3833 
     Millennium Partners, L.P., et al v. Wells Fargo Bank, N.A. U.S. Bank National Association 
      
                                                                                                   
                          UNITED STATES COURT OF APPEALS 
                              FOR THE SECOND CIRCUIT 
                                                              
                                       SUMMARY ORDER 
      
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF 
APPELLATE  PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.    WHEN  CITING  A  SUMMARY 
ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY 
CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT  REPRESENTED  BY 
COUNSEL.   
      
                   At a stated term of the United States Court of Appeals for the Second 
     Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
     Square, in the City of New York, on the 6th day of July, two thousand sixteen. 
      
     PRESENT:  RICHARD C. WESLEY, 
                   DEBRA ANN LIVINGSTON, 
                   GERARD E. LYNCH, 
                          Circuit Judges.   
     _____________________________________ 
                                                             
     MILLENNIUM PARTNERS, L.P., MILLENNIUM 
     FIXED INCOME, LTD.,   
      
                                       Plaintiffs‐Appellants,   
      
                   v.                                                15‐3833 
                    
                    
      


                                                            1
WELLS FARGO BANK, N.A., 
 
                                  Defendant‐Appellee, 
 
U.S. BANK NATIONAL ASSOCIATION, J.P. MORGAN MORTGAGE 
ACQUISITION TRUST 2006‐WF1,   
 
                                  Defendants.1 
 
_____________________________________ 
 
 
FOR APPELLANT:                    PETER DEXTER ST. PHILLIP, JR. (Geoffrey M. 
                                  Horn, Deborah Rogozinski, on the brief), Lowey 
                                  Dannenberg Cohen & Hart, P.C., White Plains, 
                                  NY. 
 
FOR APPELLEE:                     ROBERT S. FRIEDMAN (Mark E. McGrath, on the 
                                  brief), Sheppard, Mullin, Richter & Hampton LLP, 
                                  New York, NY. 
 
           Appeal from the United States District Court from the Southern District of 

New York (Baer, J.; Koeltl, J.).2       

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the District Court is 

AFFIRMED.   

1 The Clerk of Court is respectfully directed to amend the official caption to reflect that 
U.S. Bank National Association is no longer a party to this appeal.   
2  This case was reassigned to the Honorable John G. Koeltl after the passing of the 

Honorable Harold Baer Jr.   

                                              2
      Plaintiffs‐Appellants Millennium Partners, L.P. and Millennium Fixed 

Income, Ltd. (together, “Plaintiffs”) appeal the District Court’s dismissal of their 

breach of contract claim against Defendant‐Appellee Wells Fargo Bank, National 

Association.3    We affirm for substantially the reasons stated by the Judge Baer in 

his thorough and well‐reasoned opinion and order, Millennium Partners, L.P. v. 

U.S. Bank Nat’l Ass’n, No. 12 Civ. 7581(HB), 2013 WL 1655990 (S.D.N.Y. Apr. 17, 

2013), and Judge Koetl in his similarly thorough and well‐reasoned denial of 

Plaintiffs’ motion for reconsideration, Millennium Partners, L.P. v. U.S. Bank Nat’l 

Ass’n, No. 12 Civ. 7581(JGK), 2015 WL 6454844 (S.D.N.Y. Oct. 26, 2015). 

      We have considered all of the Plaintiffs’ arguments and find them to be 

without merit.    Accordingly, we AFFIRM. 

 
                                         FOR THE COURT:   
                                         Catherine O’Hagan Wolfe, Clerk 
                                          




3  Defendant J.P. Morgan Acquisition Trust 2006‐WF1 is not a party to this appeal.     

                                            3